Citation Nr: 0817417	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-36 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of gall bladder surgery.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance and/or housebound allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1965, and from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claims.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The medical and other evidence of record does not reflect 
that the veteran developed a gall bladder or liver disability 
as a result of VA medical treatment.

3.  The veteran is service-connected for bipolar disorder, 
evaluated as 100 percent disabling.  He has no other service-
connected disability.

4.  The veteran's service-connected bipolar disorder has not 
resulted in the inability to dress and undress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance; inability of the claimant to feed himself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to tend to the wants of nature; 
or incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.

5.  The veteran has not been rendered permanently housebound 
by reason of his service-connected bipolar disorder.



CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of gall bladder surgery are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.361 (2007).

2.  The criteria for special monthly compensation based on 
the need for aid and attendance and/or housebound allowance 
are not met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was provided 
with pre-adjudication notice regarding the SMC claim by 
letters dated in May 2003 and January 2004.  He was also sent 
pre-adjudication notice regarding the 38 U.S.C.A. § 1151 
claim by a letter dated in August 2004.  Further, he was sent 
additional notification with respect to this appeal by 
letters dated in October 2005 and March 2006.

Taken together, the aforementioned notification letters noted 
the issues currently on appeal, informed the veteran of what 
was necessary to substantiate his claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the March 2006 letter contained 
the specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the RO did not readjudicate the claim following this 
letter, the veteran acknowledged receipt of the information 
later that same month, and indicated he had no other 
information or evidence to give VA to substantiate his claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, statements from his accredited 
representative dated in December 2006 and April 2008 cited to 
relevant statutory and regulatory provisions regarding the 
current appellate claims.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In addition, the duty to assist has also been satisfied in 
this case.  All relevant medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
In fact, as indicated above, he reported in March 2006 that 
he had no other information or evidence to give VA to 
substantiate his claims.  He has had the opportunity to 
present evidence and argument in support of his claims, and 
reported on his October 2005 Substantive Appeal that he did 
not desire a Board hearing in conjunction with his appeal.  
Moreover, he was accorded VA medical examinations in October 
2004 and November 2005 regarding this case.  Consequently, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

I.  38 U.S.C.A. § 1151

Legal Criteria.  Effective October 1, 1997, 38 U.S.C.A. § 
1151 was amended by the United States Congress.  See § 422(a) 
of PL 104-204.  The purpose of the amendment was, in effect, 
to overrule the United States Supreme Court decision in Brown 
v. Gardner, 115 S. Ct. 552 (1994), which held that no showing 
of negligence was necessary for recovery under Section 1151.  
In pertinent part, Section 1151, as amended, reads as 
follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service- connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part, also provides that

(1) Care, treatment, or examination.  To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of gall bladder surgery.

The Board acknowledges that the veteran underwent a 
cholecystectomy at a VA medical facility in July 1999 due to 
gall bladder pancreatitis.  However, the competent medical 
evidence does not reflect that he developed any additional 
disability as a result of this surgery.  For example, the 
October 2004 VA medical examiner stated, in an addendum, that 
the veteran's gastrointestinal symptoms had now resolved; he 
had no vomiting, hematemesis, or melena; he denied abdominal 
pain, distension, nausea, or vomiting; he had no chronic 
liver disease; no history of hepatitis; and liver function 
studies were normal.

The veteran has also contended that his liver was cut during 
the surgery, resulting in his need for aid and attendance.  
Further, an August 2005 statement from DEM, identified as a 
private investigator, reported he had been a close confidant 
and personal friend of the veteran since 1992, that he was 
present at the VA facility in 1999 when the veteran was 
injected three (3) times with "Red Contrast Die" to which 
he was allergic, and as a result of these injections he was 
no longer able to work.  However, neither the veteran nor DEM 
has been shown to have the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, their contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that no competent medical opinion is 
of record which supports the contentions of the veteran and 
DEM.  Rather, there is competent medical evidence which 
refutes these contentions.  For example, the October 2004 VA 
examiner noted that while the veteran had a decrease in his 
ability to function normally after the surgery, it was 
unlikely this was a direct result of the surgery but rather a 
cerebral vascular event that occurred in perioperative 
period.  The examiner also stated that the occurrence of the 
veteran's left-sided weakness was not directly a result of 
his surgery, but perhaps a result of his metabolic 
encephalopathy as a cerebrovascular accident.  Similarly, a 
July 2005 nerve conduction study concluded that while there 
was evidence of sensory and motor neuropathy in the left leg, 
the degree of the neuropathy did not explain his inability to 
walk.  It was stated that the veteran had significant 
cerebellar signs on examination and, therefore, his inability 
to walk was primarily related to cerebellar dysfunction.  The 
most likely etiologies were identified as prior chronic 
alcohol and lithium, and that the alcohol could also be an 
etiology for the mild neuropathy.  The October 2005 VA aid 
and attendance examination also stated that he had left leg 
weakness possibly due to stroke.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran developed any additional disability as a result of 
the VA gall bladder surgery.  Therefore, the criteria for 
compensation under 38 U.S.C.A. § 1151 are not met, and the 
claim must be denied.

The Board further notes that even if the veteran had 
developed additional disability as a result of the VA 
surgery, his claim would still be denied.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).  No 
competent medical evidence is of record which shows 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgical treatment in question; or that there 
was an event not reasonably foreseeable.  In fact, the 
October 2004 VA examiner stated, in pertinent part, that the 
surgical care was reasonable and appropriate for a difficult 
situation.

II.  Special Monthly Compensation

Legal Criteria.  Special monthly compensation is payable to a 
person who is permanently bedridden or so helpless as a 
result of service-connected disability that he is in need of 
the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the appellant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service-connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.351(d).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
special monthly compensation based on the need for regular 
aid and attendance or being housebound.

The veteran is currently service connected for bipolar 
disorder, evaluated as 100 percent disabling.  He has no 
other service-connected disabilities.

The Board does not dispute that the veteran experiences 
significant impairment due to his service-connected bipolar 
disorder, as is clearly evidenced by the fact that the 
disability has been assigned a 100 percent rating.  Further, 
the competent medical evidence reflects the veteran is unable 
to walk, and that he uses a wheelchair.  The October 2005 VA 
aid and attendance examination also found that he was 
confirmed to his home or environment; and that he needed help 
to dress and undress himself, attend to the wants of nature, 
bathe himself, and feed himself.  Moreover, the examiner 
concluded that the veteran required the daily personal health 
care services of a skilled provider without which he would 
required hospital, nursing home, or other institutional care.  
However, the competent medical evidence reflects that this 
impairment is due to nonservice-connected disabilities rather 
than the service-connected bipolar disorder.

As detailed above, the October 2004 VA examination, July 2005 
nerve conduction study, and October 2005 VA aid and 
attendance examination all concluded that the veteran's 
inability to walk, etc., was the result of a cerebrovascular 
accident (stroke); it is not due to the service-connected 
bipolar disorder.  The competent medical evidence, including 
the October 2005 VA aid and attendance examination, further 
shows he experiences impairment due to nonservice-connected 
disabilities such as degenerative joint disease and 
osteoporosis with compression fracture, T6.  His medical 
history also includes hypertension, hyperlipidemia, chronic 
obstructive pulmonary disease, seborrheic dermatitis, and 
history of anemia.

In view of the foregoing, the Board finds that the veteran's 
service-connected bipolar disorder has not resulted in the 
inability to dress and undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities or through extreme weakness; 
inability to tend to the wants of nature; or incapacity, 
physical or mental, which requires care and assistance on a 
regular basis to protect the veteran from the hazards or 
dangers incident to his daily environment.  Moreover, he has 
not been rendered permanently housebound by reason of his 
service-connected bipolar disorder and does not have a 
service-connected disability rated 100 percent disabling plus 
additional service-connected disability evaluated at least 60 
percent disabling.  Therefore, the criteria for special 
monthly compensation based on the need for aid and attendance 
and/or housebound allowance are not met.  

In making the above determination, the Board wishes to 
emphasize it did not and does not dispute the fact that the 
veteran experiences significant impairment due to his 
service-connected disability, and acknowledges that the 
medical evidence shows he does require regular aid and 
attendance.  Nevertheless, as the need for aid and attendance 
is based upon the impairment caused by nonservice-connected 
disabilities and not the service-connected bipolar disorder, 
the claim must be denied.

III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of gall bladder surgery is denied.

Entitlement to special monthly compensation based on the need 
for aid and attendance and/or housebound allowance is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


